Name: Commission Regulation (EEC) No 1854/92 of 7 July 1992 amending Regulation (EEC) No 1347/92 opening a standing invitation to tender for the export of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/12 Official Journal of the European Communities 8. 7. 92 COMMISSION REGULATION (EEC) No 1854/92 of 7 July 1992 amending Regulation (EEC) No 1347/92 opening a standing invitation to tender for the export of barley held by the Spanish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 2 July 1992 Spain notified the Commission that it wished to amend the Annex to Regulation (EEC) No 1 347/92 (^ ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1347/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. (*) OJ No L 288, 18. 10 . 1991 , p. 21 0 OJ No L 145, 27. 5. 1992, p. 34. 8 . 7. 92 Official Journal of the European Communities No L 188/ 13 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Albacete 23 000 Burgos 50 000 Ciudad Real 6 000 Cuenca 26 000 Huesca 10 000 Lerida 10 000 Navarra 10 000 Palencia 40 000 Soria 30 000 Toledo 15 000 Valladolid 10 000 Zaragoza 20 000'